Citation Nr: 1334942	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  08-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which inter alia denied service connection for sleep apnea. The issue was previously remanded in March 2012 and April 2013 for a VA examination and an addendum medical etiology opinion. The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing held in Montgomery, Alabama in November 2011. A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

1.  Sleep apnea was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159 and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records, VA medical treatment records from the Montgomery VAMC, and private treatment records have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding private medical or treatment records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

As noted in the Introduction, the Veteran testified at a hearing in November 2011 before the undersigned Veterans Law Judge (VLJ). During the Board hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans. The representative and the VLJ asked questions to the onset and symptoms of his sleep apnea disability. The hearing focused on the elements necessary to substantiate the claim for service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law. See 38 C.F.R. § 3.159(c)(4). A VA examination was conducted in April 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The April 2012 examiner performed all of the required testing, including a sleep study, needed to determine the existence of a sleep disorder. As will be discussed in greater detail below, the examiner's diagnosis and opinion was based on review of the claims file and available medical records, the Veteran's reported history, and his current reported symptoms. Additionally, that same VA examiner provided an addendum opinion in May 2013 with supporting rationale upholding the previous April 2012 opinion. The Board, therefore, finds the April 2012 and May 2013 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for sleep apnea. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

There is no indication in the record that any additional evidence, relevant to the Veteran's sleep apnea service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Merits of the Claim

The Veteran contends that he has suffered from sleep apnea continuously since his active military service and therefore is entitled to service connection. For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had sleep apnea during service or continuously since that time, or that any current sleep apnea is otherwise related to service. The Board concludes that service connection for sleep apnea is not warranted.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Analysis

The Veteran contends that he has suffered from symptoms of sleep apnea during his military service. Specifically, he alleges that he sought medical treatment for these symptoms during active service and that these same symptoms have continued since his service and therefore he is entitled to service connection for his sleep apnea disability.

In the instant case, the Veteran has a current diagnosis of obstructive sleep apnea. This diagnosis was rendered during a private medical sleep study in August 2006 and most recently confirmed at the Veteran's April 2012 VA examination. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In support of his claim for service connection, the Veteran offers written personal statements from himself and his wife, hearing testimony, and private medical evidence.

The personal statements submitted by the Veteran and his wife address what they consider to be symptoms of sleep apnea they witnessed during service. They both contend that these disturbances have continued to the present and are the same as those on which his current diagnosis is based. Specifically, the Veteran's wife's statement reported that she witnessed that the Veteran stopped breathing during his sleep while in the Navy.

Further, the Veteran provided testimony during a November 2011 Board hearing in which he alleged that he suffers from loud snoring, that he often got sleepy while at work and home, that he sought treatment for such during active duty, and that these same symptoms have continued since service.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The distinction between sleep apnea and the observations of snoring and sleep disturbance is very significant in this case. The Veteran was diagnosed by a private sleep study in 2006, which indicates that even ordinary clinical examination or observation would not be enough to diagnosis sleep apnea. Much more precise evidence is required. Furthermore, the Veteran would have been asleep for all of the relevant observations. Thus, he is competent only to report that others have told him about his sleep disturbances. In light of the foregoing, the Veteran and his wife are only competent to report observations of snoring and sleep disturbance, but not sleep apnea, during service. In essence, even in conceding the continuity of such reported symptomatology with this evidence, it is of limited probative value.

The Board notes that the Veteran's service treatment records show treatment and consultations for complaints of snoring and light sleeping, however, they contain no clinical finding or diagnosis of sleep apnea during service or for approximately eleven years thereafter. The records indicate that the Veteran was referred to a private medical facility for a sleep study evaluation in October 1994. That initial sleep study was subsequently conducted by Dr. P and the results were deemed inconclusive; however, it revealed no apneic events during the study and that the polysomnogram was "probably within normal limits." Additionally, a March 1995 service treatment record explicitly states "no evidence of obstructive sleep apnea." Further, that same record indicates that the Veteran did not desire therapy for his snoring.

The Veteran underwent a second private medical sleep study eleven years post-service in August 2006 by Dr. F for an evaluation of his loud snoring. An overnight polysomnography was performed and revealed that there were 29 obstructive apneas and 6 central apneas with 233 hypopneas giving a respiratory disturbance index of 37. Therefore, an initial diagnosis of severe sleep apnea was rendered. Dr. F recommended continuous positive airway pressure (CPAP) as the course of therapy.

VA afforded the Veteran an examination in April 2012 under a March 2012 Board remand directive to determine the etiology of the Veteran's disability. That examination confirmed a diagnosis of mild obstructive positional sleep apnea and the use of a CPAP machine; however, the examiner opined that the current sleep apnea was less likely than not incurred or caused by military service because the previous sleep study performed during active service (1994) was negative for sleep apnea. Further, the examiner noted that the Veteran's body mass index (BMI) was 36 and was contributing to his mild obstructive sleep apnea. The Board remanded the claim again in April 2013 for an addendum opinion from the same April 2012 examiner to determine whether the current diagnosis might be related to the documented symptoms in the service treatment records. The addendum opinion was provided in May 2013 and it again supported the April 2012 opinion finding that the current sleep apnea was less likely than not incurred or caused by military service. Specifically, the examiner reasoned that the 1994 study during service was negative for sleep apnea and that while snoring is a symptom of obstructive sleep apnea, it also requires the episodes of apnea/hypopnea, which the 1994 study did not show. Further, the examiner stated that the only study that showed such was performed ten years after service and that there is no evidence of worsening of natural course of sleep apnea as the Veteran did not have a diagnosis of sleep apnea until 2006.

The Veteran most recently submitted a private medical opinion from Dr. L in June 2013 in efforts to rebut the previous May 2013 and April 2012 VA medical opinions. Dr. L's opinion briefly discusses the 1994 sleep study performed during service and states that "unfortunately, this does not allow for documentation of a diagnosis of obstructive sleep apnea while in the military service. One may conjecture that the sleep apnea was missed because of the lack of REM sleep, however, there is no way to validate this point." His opinion states that "while it is as likely as not that the patient had some degree of sleep apnea on this study in 1994, there is no way to document given the available data at this point." 

This case now consists of conflicting medical opinions as to whether the Veteran's sleep apnea is related to his active service and the Board must properly assign probative weight to each opinion. So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both medical opinions into consideration and finds the VA medical examination and opinions to be more probative then the private medical opinion from Dr. L. Specifically, Dr. L's opinion explicitly states that there was no showing or documentation of sleep apnea during service; however, he then appears to dispute the validity of the 1994 sleep study results by proposing the possibility that "the sleep apnea was missed." Later, Dr. L takes what appears to be an unfounded leap of faith, ignoring the admitted lack of documented sleep apnea in the service treatment records and in the 1994 sleep study, and states that it is as likely as not that the Veteran has some degree of sleep apnea in service, but admits there is no way possible to confirm such. The Board also finds it critical that Dr. L never affirmatively related the Veteran's current sleep apnea to his military service and did not provide supporting rationale of such.

In contrast, the VA examiner provided a well-reasoned rationale for the medical opinion, supported by expert, personal examination of the Veteran's relevant medical history and review of his claims file, and specialized knowledge and skill in analyzing the data. Also, unlike Dr. L, the VA examiner addressed the eleven year lapse in time from the Veteran's separation from active military service to the initial clinical diagnosis of sleep apnea and noted that even then the Veteran's sleep apnea was only of mild severity. Finally, the VA examiner provided a definitive opinion as to the lack of a relationship between the current sleep apnea and military service and did not resort to stating conjectures and speculation in contrast to the opinion of Dr. L.

As such, the Board finds the VA medical opinion regarding the etiology of the Veteran's sleep apnea to be highly probative and clearly outweighs the incomplete private medical opinion provided by Dr. L.

For the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that there is a relationship between the Veteran's current sleep apnea and his military service. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).




ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


